Citation Nr: 0111881	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  97-27 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth W. Carpenter, private 
attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse, J.L., and J.B.


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1971.  He had verified service in Vietnam from March 
1, 1970, to July 28, 1970, and from November 21, 1970, to 
November 24, 1970.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1993 rating decision of the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA), in which it was 
determined that new and material evidence had not been 
submitted to warrant reopening a claim for service connection 
for PTSD.  The veteran perfected an appeal as to this issue.  

In February 1999, the Board remanded the new and material 
evidence claim in order to ensure compliance with due process 
considerations.  In an April 1999 Supplemental Statement of 
the Case, the RO reopened the claim for service connection 
for PTSD and upon a merits review, it was found that service 
connection for PTSD was not warranted.  The claim was 
thereafter returned to the Board.  In an April 2000 decision, 
the Board reopened the claim for service connection for PTSD 
and found the claim to be well grounded.   Upon concluding 
that a merits review would not be prejudicial to the veteran, 
the Board denied service connection for PTSD.  

The veteran appealed the Board's April 2000 decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter "Court").  In September 2000, the Court 
affirmed the Board's finding that new and material evidence 
had been presented to reopen a claim for service connection 
for PTSD, but vacated the April 2000 decision to the extent 
that service connection was denied for PTSD on the basis of a 
merits review of the claim.  A Joint Motion for Remand was 
accordingly granted and the instant claim was returned to the 
Board for further evidentiary development, readjudication, 
and disposition in accordance with the terms of the joint 
motion. 




REMAND

Having reviewed the record, the Board has determined that the 
instant claim must be returned to the RO in order to ensure 
compliance with due process considerations and to conduct 
further inquiry into matters addressed by the Joint Motion 
for Remand.  At the time of the Board's April 2000 decision, 
it was found that the record had been sufficiently developed 
for appellate review and that adjudication could proceed with 
regard to the claim for service connection for PTSD.  Indeed, 
the record reflects that the RO has conducted a significant 
amount of evidentiary development in order to assist the 
veteran in corroborating and verifying his claimed combat 
service in Vietnam and the in-service stressors which he has 
reported.  He has also been afforded several VA psychiatric 
examinations and he has presented testimony at hearings 
before local hearing officers and the undersigned Board 
member.  As noted, however, the Court vacated that portion of 
the April 2000 decision which denied service connection for 
PTSD on the basis of a merits review.  Accordingly, the Board 
finds that the instant claim must be remanded in order to 
pursue development regarding the specific issues raised in 
the Joint Motion for Remand.  

In addition to the development indicated by the Joint Motion, 
the Board notes that the instant claim is affected by the 
recent enactment of the Veteran's Claims Assistance Act of 
2000 (hereinafter VCAA).  The VCAA includes substantial 
revisions to 38 U.S.C.A. § 5103, which concerns VA's duty to 
assist a claimant with the development of facts pertinent to 
his claim.  The revised statutes contain no "well grounded 
claim" requirement and instead provide more generally that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits.  This assistance includes obtaining identified VA 
and private medical records, VA examinations, and medical 
opinions, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In 
addition, the claimant and his representative must be 
notified when VA is unable to obtain all of the relevant 
records which are sought in conjunction with a claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  The Board finds that these 
revisions are applicable to the claim on appeal as they are 
more favorable than the prior statutory provisions.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  Thus, 
the VCAA is applicable to the instant claim and any further 
adjudication must be conducted in light thereof.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125, a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. See 38 C.F.R. § 3.304(f) (2000).  According to 38 
C.F.R. § 4.125(a), if the diagnosis of a mental disorder does 
not conform to DSM-IV or is not supported by the findings on 
the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.  See 
also Cohen v. Brown, 10 Vet. App. 128 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy, or was a POW, and the claimed stressor 
is related to combat or POW experiences, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  Where, 
however, VA determines that the veteran did not engage in 
combat with the enemy, and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran 's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor. Instead, 
the record must contain service records or other credible 
evidence which corroborates the stressor. 38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f); Gaines v. 
West, 11 Vet. App. 353, 357-58 (1998).  The issue of whether 
any particular set of circumstances constitutes engagement in 
combat with the enemy for purposes of Section 1154(b) must be 
resolved on a case-by-case basis.  VAOPGCPREC 12-99 (October 
18, 1999).  






Additional development warranted in light of the Joint Motion 
and the VCAA

In the Joint Motion, the Board was instructed to readdress 
its determination that the veteran is not a combat veteran.  

Initially, the Board finds it necessary to clarify statements 
regarding the veteran's combat citations and awards.  The 
Joint Motion cites VAOPGCPREC 12-99 and its provision to the 
effect that certain citations, including the Bronze Star 
Medal, are awarded primarily or exclusively for circumstances 
relating to combat.  It was suggested that the Board erred in 
stating that the veteran's bronze stars were given in 
recognition of participation in a campaign, and that such 
participation may encompass both combat and non-combat 
activities.  However, the DD Forms 214 and 215 of record do 
not show that the veteran is a recipient of the "Bronze Star 
Medal," which is identified in VAOPGCPREC 12-99 as a 
citation which is indicative of combat service.  Rather, the 
DD Form 215 shows that the veteran received the "Vietnam 
Service Medal with two bronze service stars."  Bronze 
service stars are issued to a service ribbon to denote a 
named campaign, and thus, may be differentiated from the 
Bronze Star Medal, which is awarded for heroic or meritorious 
achievement of service, not involving aerial flight in 
connection with operations against an opposing armed force.  
Armed Forces Decorations and Awards, AR 672-5-1, (American 
Forces Information Service, Department of Defense, 1992).  In 
light thereof, the Board did not err by suggesting that the 
award of a Vietnam Service Medal with 2 bronze service stars 
was not necessarily indicative of combat service.  

In the Joint Motion, it was noted that the Board did not 
adequately explain why the veteran's participation in 
"counter insurgency operations," as shown in his service 
personnel file, does not reflect combat experience.  In the 
Board's view, additional development is warranted in order to 
seek information regarding the types of activities which 
might constitute "counter insurgency operations," to 
include inquiry as to whether participation in such 
operations would include combat service or if such 
participation would serve to corroborate any of the 
unverified stressors claimed by the veteran.  On remand, 
therefore, the RO will have the opportunity to contact the 
Marine Corps Historical Center as well as any other 
appropriate organization, in order to obtain information 
regarding the nature of "counter insurgency operations" and 
what types of activities would be involved in such 
operations, including whether it may be considered to reflect 
combat service.  

In the Joint Motion, the Board was also instructed to provide 
additional discussion with respect to the conclusion that the 
veteran's claimed stressors (including his assertions 
regarding a shell fragment wound resulting from his proximity 
to a rocket explosion in April 1970 and contentions about an 
incident in which he killed a Vietnamese man with a knife) 
are uncorroborated.  

By letter dated November 2000, the veteran and his 
representative were informed that they were being afforded an 
additional 90 day period within which to submit any 
additional argument or evidence in conjunction with the claim 
on appeal.  
Although no additional argument or evidence was received 
during that time, the provisions of the VCAA require that the 
veteran be afforded notice of the evidence which is necessary 
to substantiate his claim and whether there is existing 
evidence which has not been obtained.  Prior to addressing 
the issues raised in the Joint Motion, the Board finds that 
it is necessary to provide the veteran with an additional 
opportunity to submit evidence in support of his claim, so as 
to ensure that the appropriate notice measures have been 
undertaken in compliance with the VCAA.  

Accordingly, the veteran and his representative are hereby 
notified of the opportunity to supplement the record through 
submission of any additional evidence which is pertinent to 
the claim for service connection for PTSD, and that the 
evidence needed to substantiate this claim includes evidence 
which serves to verify or corroborate claimed combat service 
and/or claimed in-service stressors, including his reports of 
in-service fragment wounds and other injuries sustained at 
the time of a rocket explosion in April 1970.  The RO will 
have the opportunity to conduct any further development which 
is deemed necessary with regard to any additional issues 
which are indicated or raised as a result of the submission 
of additional evidence.  


In the Joint Remand, it was also noted that the Board relied 
upon a recent (June 1999) VA examination although the record 
was replete with diagnoses of PTSD since 1988, and the Board 
was instructed to further discuss the evidence of record 
concerning the appellant's diagnosis of PTSD.  As noted, 
under the VCAA the duty to assist includes affording medical 
examinations when necessary to aid the veteran in 
substantiating his claim.  In light of the terms of the Joint 
Motion and the VCAA, the Board is of the opinion that the 
veteran must be afforded a new VA psychiatric examination.  

As noted, a successful claim for service connection for PTSD 
requires a diagnosis in conformance with the DSM-IV and 
corroboration of the claimed in-service stressors.  The Court 
has held that when a veteran is found to have served in a 
combat situation, stressors related to that combat experience 
may be verified solely by the veteran's satisfactory lay 
testimony; however, non-combat related stressors require 
corroboration before they can be accepted as having actually 
occurred. See Cohen v. Brown, 38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d),(f) (2000).  For the purposes of 
establishing service connection, a stressor is a traumatic 
event 1) to which the veteran was exposed during active 
service and in which the veteran "experienced, witnessed, or 
was confronted with an event or events that involved actual 
or threatened death or serious injury, or a threat to the 
physical integrity of self or others"; and 2) which produced 
in the veteran a response involving intense fear, 
helplessness, or horror. Cohen, supra, at 141 (citing the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed., 1994) (DSM-IV)).

The veteran underwent examinations by the same VA 
psychiatrist in July 1997 and June 1999.  At the time of the 
1997 examination, the examiner entered a diagnosis of PTSD 
and it was noted that an April 1970 in-service incident in 
which a rocket exploded was a "major trauma" for the 
veteran, and that he had reported deaths and casualties to 
fellow servicemen as well as multiple shell fragment wounds 
and injuries to himself as a result of that rocket explosion.  
The June 1999 report indicates that examination was based 
upon an extensive review of the claims folder as well as an 
interview of the veteran.  The examiner noted that this 
review suggested changes, omissions, and additions regarding 
the claimed stressors, with serious discrepancies throughout 
the records.  The examiner noted that nowhere in the entire 
record had the veteran given specific combat incidents and 
therefore, the record suggested that he was not a combat 
veteran.  In view thereof, the examiner concluded that his 
impression of the veteran's psychiatric picture was changed 
from the prior July 1997 examination, and the diagnosis was 
revised to indicate not Axis I diagnosis and an Axis II 
diagnosis of a personality disorder, not otherwise specified.  

Thus, the record includes conflicting medical evidence 
regarding the question of whether a current diagnosis of PTSD 
is appropriate for the veteran.  In the Board's view, the 
additional evidentiary development conducted by the RO 
should, at a minimum, include a new VA examination in order 
to resolve this conflict and to determine whether a PTSD 
diagnosis is appropriate, in light of the claimed stressors 
which are adequately corroborated by the record.  

Upon reviewing the record, the Board has concluded that it 
has been adequately corroborated that the veteran performed 
perimeter guard duty while stationed at Da Nang Air Base with 
MAG (Marine Air Group) 11; that Da Nang Air Base was subject 
to rocket attack during the veteran's service; that the 
veteran was present at the Da Nang Air Base on April 8, 1970, 
when a rocket attack against the base occurred; and that the 
veteran participated with patrols conducted by CAP (Combined 
Action Platoon) 2-3-7.  It has not been confirmed, however, 
that the veteran was in close proximity to the rocket attack 
in April 1970 or that he sustained injuries, including shell 
fragment wounds, at the time of that attack or was in actual 
combat. 

On remand, the veteran will be afforded an examination in 
order to determine whether a diagnosis of PTSD can be made in 
accordance with the definition of "stressors" as outlined 
in the DSM-IV.  As noted, the veteran will be afforded an 
additional period of time within which to submit additional 
evidence to corroborate the claimed stressors which are as of 
yet unverified.  Upon examination, the examiner will be 
provided with a list of the verified stressors in order to 
determine whether a PTSD diagnosis is appropriate under the 
DSM-IV, on the basis of the verified stressors only.  In 
order to resolve the apparent conflict in diagnoses which is 
currently shown in the record, this examination will be 
conducted by an examiner who has not previously examined the 
veteran.  

On remand, the RO will also have the opportunity to ensure 
compliance with the notice provisions of the VCAA and to 
conduct any further development which is indicated.  

Accordingly, the instant claim is REMANDED for the following 
actions:

1.  The RO should contact the Marine 
Corps Historical Center and/or any other 
appropriate sources, in order to seek 
information regarding the notation of 
"participation in counter insurgency 
operations" which is noted in the 
veteran's service personnel records.  
Specifically, the RO should request 
information as to whether a notation of 
participation in "counter insurgency 
operations" is indicative of combat 
service.  Specific information should be 
elicited regarding the types of 
activities which the veteran might have 
participated in during the course of 
those operations.  In requesting this 
information, the RO should provide the 
sources with pertinent information, 
including the veteran's service and 
social security numbers, unit numbers and 
dates of assignments, and copies of the 
personnel records denoting his 
participation in counter insurgency 
operations.  All documentation associated 
with requests for this information, 
including negative replies, should be 
associated with the claims folder.  

2.  The veteran and his representative 
should be notified of the additional 
opportunity to supplement the record 
through the submission of additional 
evidence.  The veteran should be 
specifically informed that in order to 
establish entitlement to service 
connection for PTSD, there must be 
medical evidence diagnosing the condition 
in accordance with the DSM-IV; credible 
supporting evidence that the claimed in-
service stressor actually occurred, and a 
link, established by medical evidence, 
between current symptomatology and the 
claimed in-service stressor. 38 C.F.R. § 
3.304(f) (2000).  

The veteran and his representative should 
specifically be notified that the only 
stressors currently corroborated in the 
record are that he performed perimeter 
guard duty while stationed at Da Nang Air 
Base with MAG (Marine Air Group) 11; that 
Da Nang Air Base was subject to rocket 
attack during his service; that he was 
present at the Da Nang Air Base on April 
8, 1970, when a rocket attack against the 
base occurred; and that he participated 
with patrols conducted by CAP (Combined 
Action Platoon) 2-3-7.  It has not been 
verified that the veteran was in the 
immediate proximity of the rocket attack 
which occurred on April 8, 1970, or that 
he sustained injuries, including shell 
fragment wounds, as a result of that 
attack or was in actual combat.  

3.  Upon completion of the foregoing 
development, the RO should compile a list 
of all of the stressors which have been 
corroborated or verified by other 
evidence of record, and the veteran 
should be scheduled for an examination by 
an appropriate specialist who has not 
previously examined him, for the purpose 
of determining whether a diagnosis of 
PTSD is appropriate.  All special tests 
and studies should be conducted as 
indicated, and the claims folder must be 
reviewed prior to the examination.  

The RO must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record, 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether the 
veteran was exposed to a stressor in 
service.  The determination as to whether 
a PTSD diagnosis is appropriate must be 
made in light of the DSM-IV and the 
definition of "stressor" as provided 
therein.  If a diagnosis of PTSD is 
appropriate, the examiner should specify 
the credible "stressors" that were relied 
upon for the diagnosis.  38 C.F.R. §§ 
3.304(f), 4.125(a) (2000).  If there are 
no stressors sufficient to cause PTSD, or 
if PTSD is not found, that matter should 
also be specifically set forth.

The opinion should adequately summarize 
the relevant history and clinical 
findings, and provide detailed 
explanations as to all medical 
conclusions rendered.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiner.  The 
examiner should be provided with the 
claims folder and a copy of this remand.  

4.  In connection with the above-cited 
development, the RO is advised to ensure 
compliance with examination reporting 
requirements, as VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  Pursuant to 38 C.F.R. § 
3.655 (2000), when the claimant without 
good cause fails to report for 
examination in connection with an 
original claim, the claim will be decided 
based on the evidence of record.  
Notification of this regulation is hereby 
given.  

5.  Thereafter, the RO should conduct any 
further development which is deemed 
necessary in order to ensure that the 
duty to assist, as mandated by the VCAA, 
is satisfied.  The RO should also ensure 
that there has been compliance with the 
notice provisions therein.  

6.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review the appellant's claim based on all 
of the evidence which is now of record, 
in order to determine whether a favorable 
outcome is now warranted.  If the 
decision remains adverse, the RO should 
provide the appellant and his 
representative with a Supplemental 
Statement of the Case, along with an 
adequate period of time within which to 
respond thereto.  

Thereafter, and upon compliance with the requisite appellate 
procedures, this claim should be returned to the Board for 
further action, as appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this remand is to conduct further evidentiary 
development and to ensure compliance with due process 
considerations.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




